Citation Nr: 0432439	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  99-13 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher rating for degenerative arthritis 
of the left great toe, rated 10 percent disabling as of 
November 9, 1999 and, after termination of a temporary total 
rating, at the noncompensable level as of March 1, 2000.

2.  Entitlement to an initial compensable rating for 
chondromalacia of the right patella prior to June 9, 2003, 
and a rating higher than 10 percent as of that date.  

3.  Entitlement to a higher rating for tinea versicolor (last 
diagnosed as chronic urticaria) (skin disorder), rated at the 
noncompensable level prior to January 10, 2001, and 
10 percent disabling as of that date.

4.  Entitlement to an initial rating higher than 10 percent 
for osteophytes of the right patella with pain on motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from May 1979 to May 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 1998 and subsequent rating decisions 
of the Newark, New Jersey, Department of Veterans Affairs 
(VA) Regional Office (RO).  

A January 1999 RO decision granted service connection for 
osteophytes of the right patella with pain on motion and 
assigned a 10 percent rating.  The veteran wants a higher 
initial rating for this disability.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

A more recent January 2004 RO decision increased the rating 
for the degenerative arthritis affecting the veteran's left 
great toe from the noncompensable level to 10 percent - 
effective November 9, 1999.  And effective December 7, 1999, 
her rating for this disability increased, albeit temporarily, 
to 100 percent under the provisions of 38 C.F.R. § 4.30 
("paragraph 30") for her convalescence following surgery.  
A noncompensable rating resumed as of March 1, 2000.  That RO 
decision also assigned a higher, 10 percent, rating for the 
chondromalacia involving the veteran's right patella, 
effective June 9, 2003, and increased the rating for her skin 
disorder to 10 percent as of January 10, 2001.  She wants 
even higher ratings for these conditions.  See AB v. Brown, 
6 Vet. App. 35 (1993).  The RO confirmed and continued the 10 
percent rating for the osteophytes of her right patella.



The veteran was scheduled to appear for a travel Board 
hearing at the RO in September 2004.  But she failed to 
report for her hearing and has not provided any justification 
or explanation for her absence.  Her hearing request, 
therefore, is deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2004).

The claims for higher ratings for the degenerative arthritis 
of the left great toe, osteophytes of the right patella with 
pain on motion, and the skin disorder will be adjudicated in 
this decision.  Whereas the claim requesting a higher rating 
for the chondromalacia of the right patella must be REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part concerning this claim.


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support her claims for higher ratings for 
degenerative arthritis of the left great toe, for osteophytes 
of the right patella with pain on motion, and for her skin 
disorder; she also has been apprised of whose responsibility 
- hers or VA's, it is for obtaining this supporting 
evidence, and all evidence relevant to these claims has been 
obtained. 

2.  From December 21, 1998, to November 8, 1999, the 
veteran's left great toe was manifested by painful, but full 
range of motion and degenerative joint disease (i.e., 
arthritis, confirmed by X-rays).  

3.  Prior to December 21, 1998, no residual symptomatology of 
the degenerative arthritis of the left great toe was shown.

4.  Since March 1, 2000, flexion of the left great toe has 
been limited to 5 degrees; but there has been no objective 
clinical indication of swelling, muscle spasm, 
painful motion, or other residual symptomatology.

5.  The veteran has X-ray confirmed osteophytes of her right 
patella manifested by pain; but she has maintained 
significant range of motion in this knee (indeed, what a VA 
examiner described as essentially normal range of motion 
given her circumstances since her right knee flexion, 
although limited to 110 degrees was because this is the point 
where her calf meets her thigh at this angle); she has no 
other associated functional loss due to the pain, and no 
discoloration or effusion; she also has a separate 10 percent 
rating for the chondromalacia affecting the patella in this 
knee.

6.  Prior to January 10, 2001, there was no residual 
symptomatology of the veteran's skin disorder.

7.  Since January 10, 2001, the veteran's skin disorder has 
been manifested by a few linear urticarial lesions involving 
her neck and positive dermatographism.


CONCLUSIONS OF LAW

1.  The criteria are met for a 10 percent rating for the 
degenerative arthritis of the left great toe from December 
21, 1998, to November 8, 1999.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003 (2004).

2.  The criteria are not met for an initial rating higher 
than 10 percent for the osteophytes of the right patella with 
pain on motion.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2004).

3.  The criteria are not met for a rating higher than 0 
percent for the veteran's skin disorder prior to January 10, 
2001, or a rating higher than 10 percent as of that date.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7806, 7813 (in effect prior to and as of 
August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  It since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  And the implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the claims being 
decided.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Act and implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

The U.S. Court of Appeals for Veterans Claims (Court) 
recently withdrew its opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I) and issued another 
decision in its stead - Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  The Court's decision in Pelegrini 
II held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  But see VA General Counsel (OGC) Opinion 
Prec. 1-2004 (Feb. 24, 2004) (§ 5103(a) does not require VA 
to seek evidence from a claimant other than that identified 
by VA as necessary to substantiate the claim; the fourth 
element of the VCAA notice cited in Pelegrini I is mere 
dictum).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).

The Pelegrini decision also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.

In this particular case, the Board finds that any defect with 
respect to the VCAA notice was mere harmless error for the 
reasons specified below.  

As mentioned, the RO adjudicated these claims in January 1998 
and January 1999.  So the initial AOJ decisions were prior to 
November 9, 2000, the date the VCAA was enacted.  Pelegrini 
II held, in part, that when, as here, a VCAA notice, 
as required by 38 U.S.C. § 5103(a), was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with section 
5103(a), 3.159(b)(1) because an initial AOJ adjudication had 
already occurred.  Instead, the appellant has the right to 
subsequent VCAA content-complying notice and proper VA 
process.

In the present case, the veteran requested higher ratings for 
her service-connected degenerative arthritis of her left 
great toe and skin disorder.  In addition, she was granted 
service connection for osteophytes of the right patella with 
pain on motion.  She continued to appeal, requesting a higher 
initial rating.  And in February 2001, the RO sent her a 
letter complying with the requirements of the VCAA pertaining 
to her increased rating claims.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (requiring that the Board 
identify documents in file providing notification that 
complies with the VCAA).

As a consequence of all of this, any defect with respect to 
the timing of the VCAA notice was mere harmless error in this 
particular instance.  While the notice complying with all the 
requirements of the VCAA provided to the appellant 
in February 2001 was not given prior to the AOJ's initial 
adjudication of her claims, and indeed could not possibly 
have been, the notice nonetheless was provided by the AOJ 
prior to the transfer and certification of her case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
She has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to her VA notices.  She was also provided notice that 
she should submit pertinent evidence in her possession per 38 
C.F.R. § 3.159(b)(1).  As well, she was advised of how and 
where to send this evidence and how to ensure that it was 
associated with her claims.  She has since submitted 
additional evidence in response to that February 2001 letter.

The records pertaining to her treatment, which she 
identified, were obtained.  In addition, she was provided 
several VA examinations to assess the severity of her 
disabilities - which is the dispositive issue on appeal.  
Therefore, notwithstanding Pelegrini II, to decide her appeal 
concerning these claims at this juncture would not be 
prejudicial error to her.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Such notification has been accomplished in this case, so all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  The Board finds that the passage of the VCAA and 
the implementing regulations, and issuance of applicable 
Court precedent, does not prevent the Board from rendering a 
decision at this time on the issues mentioned since all 
notification and development needed to render a fair decision 
on these claims has been accomplished.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Where the veteran has been fully notified and is aware of the 
type of evidence required to substantiate her claims, and 
where there has been extensive factual development of the 
case indicating that no additional assistance would aid in 
further developing the claims, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), citing Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (The Secretary is not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.").  
Accordingly, the Board will proceed with adjudication of 
these claims.

II.  Factual Background

In an August 1984 rating decision, the veteran was granted 
service connection for a symptomatic left great toe, 
chondromalacia patella of the right knee, and tinea 
versicolor, and all the disabilities were assigned a 
noncompensable rating.  

In June 1997, the veteran requested increased ratings for her 
service-connected disabilities.  The RO scheduled the veteran 
for VA examinations later that month, however, the veteran 
failed to report for these examinations.  

In September 1998, the veteran representative stated that the 
veteran was never notified of the VA examinations, and she is 
requesting that they be rescheduled.  

A VA joints examination was conducted on December 21, 1998.  
The veteran complained of constant pain and occasional 
swelling of the right knee.  She also complained of pain in 
the left great toe.  Physical examination of the right knee 
noted a varus deformity.  The right knee was nontender.  
Range of motion of the right knee was normal.  The veteran 
had pain when she extended the right knee in all directions.  
McMurray tests elicited pain.  Physical examination of the 
left foot noted a decreased arch.  She could not walk on toes 
or heels.  Foot range of motion was normal.  The foot was 
nontender.  She ambulated independently.  An x-ray study of 
the right knee found ossific density on the proximal tibia, 
most likely post traumatic in origin, and small osteophytes 
over the patella.  An x-ray study of the left foot found 
osteoarthritis of the first metatarsophalangeal joint.  The 
diagnosis was degenerative joint disease of the 
metatarsophalangeal joint, small osteophytes of the right 
patella, and ossific density on the right tibia.

In an addendum to the examination made later that month, the 
examiner stated that examination of the [left] toe found 
tenderness at the metatarsophalangeal joint.  Range of motion 
of the toe was normal, and the veteran had pain throughout 
the range of motion of the [left] first toe.  

A VA skin examination was conducted in December 1998.  The 
veteran reported a history of recurrent itchy lesions at 
times since around 1982 to 1984.  Individual lesions will 
last only about a few minutes and then disappear.  Physical 
examination reported no active lesions at the time of the 
examination.  The diagnosis was recurrent urticaria by 
history.  There was no evidence of tinea versicolor 
clinically or by history, according to the examiner.  

In a January 1999 decision, the RO denied increased ratings 
for the service-connected disabilities.  However, service 
connection for osteophytes of the right patella with pain on 
motion was granted, and a 10 percent evaluation was assigned.  

In a November 1999 letter, the veteran's private podiatrist 
stated that the veteran had complaints of pain in her left 
metatarsophalangeal joint with a diagnosis of hallux rigidus.  
The veteran underwent left great toe joint replacement 
surgery in December 1999.  In a February 2000 letter, the 
veteran's private podiatrist stated that complete healing had 
taken place and she could return to full time duties.  

A VA joints examination was conducted in January 2001.  The 
veteran complained of right knee reduced range of motion, 
pain, swelling and stiffness which are increased with 
prolonged fixed position of the knee.  The veteran denied any 
giving way or popping of the knee.  The veteran also noted 
that the left great toe joint replacement surgery 
successfully relieved her left foot pain, and that her left 
great toe was currently asymptomatic.  An x-ray study noted 
tricompartmental osteoarthritis with preservation of the 
joint spaces and minimal osteophytic lipping.  Physical 
examination of the right knee was negative for any swelling, 
increased heat, or erythema.  A positive patella grind test 
was noted.  Quadriceps and hamstring muscle strength was 5-/5 
on the right.  The veteran's gait was within normal limits.  
Physical examination of the left great toe was negative for 
any swelling, increased heat, or erythema.  Full flexion was 
noted, and extension was limited to 5 degrees.  An x-ray 
study noted first metatarsophalangeal joint replacement with 
silicone prosthesis.  The diagnoses were chondromalacia and 
degenerative joint disease of the right knee, and status post 
joint replacement of the first metatarsophalangeal joint on 
the left.  

A VA skin examination was conducted on January 10, 2001.  
Examination noted a few linear urticarial lesions involving 
the neck and lower face.  There was positive dermatographism.  
The diagnosis was chronic urticaria with recurrent flares 
since 1984.  The examiner noted that there was no evidence of 
tinea versicolor at this time.  The examiner also noted that 
the veteran denied any history of tinea versicolor and she 
stated that the lesions have always been the same as has been 
reported in this examination.  

A VA orthopedic examination was conducted in June 2003.  The 
veteran complained of right knee pain once a month lasting 5 
minutes and completely relieved by nonprescription pain 
relievers.  The knee also swells up with prolonged sitting.  
The veteran was noted to have been morbidly obese and walked 
with a waddling gait.  She could not perform a deep knee 
bend.  There was no effusion or tenderness of the right knee.  
There were positive Lachman and positive anterior drawer 
signs of the right knee.  There was no pain on patellofemoral 
rubbing.  Right knee motion was from 0 to 110 degrees, 
without pain.  The diagnosis was bilateral osteoarthritis of 
the knees.  The right knee osteoarthritis was induced by a 
torn or lax anterior cruciate ligament.  In an addendum dated 
in July 2003, the examiner stated that the right knee pain 
caused by flare ups does not significantly limit function.  
There was no excess fatigue or incoordination of the joint.  
The examiner also stated there was no limitation of motion of 
the knees.  Right knee flexion was limited to 110 degrees as 
her calf met her thigh at this angle.  



A January 2004 rating decision granted an increased, 10 
percent, evaluation for the veteran's left great toe from 
November 9, 1999, (the date the private physician's letter 
was received) to December 6, 1999; a temporary total rating 
due to surgery and convalescence from December 7, 1999, to 
February 29, 2000; and a 0 percent rating thereafter.  That 
rating decision also assigned an increased, 10 percent, 
evaluation for the veteran's skin disorder effective January 
10, 2001 (the date of the VA skin examination).  

The veteran contends that she is entitled to even higher 
ratings for her service-connected disabilities, as the 
symptoms and manifestations of them are more severe than 
currently rated.


III.  Governing Laws, Regulations and Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

As already alluded to, since the veteran timely appealed the 
rating initially assigned for her osteophytes of the right 
patella with pain on motion, the Board must consider her 
possible entitlement to "staged" ratings to compensate her 
for times since filing her claim when this disability may 
have been more severe than at other times during the course 
of her appeal.  See Fenderson, 12 Vet. App. at 125-26.  
But insofar as her other claims for higher ratings for her 
left great toe and skin disorder, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) is applicable.  This case 
held that, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.

A.  Musculoskeletal Disabilities

1.  Degenerative Arthritis of the Left Great Toe

This disability is rated under Diagnostic Codes 5003 and 
5010.  And these codes indicate that degenerative arthritis, 
if established by X-ray findings, will be rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants the grant of a 10 percent rating, and 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations will result in the assignment of a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

Where the veteran has full range of motion, but the motion is 
inhibited by pain, a compensable rating for arthritis 
demonstrated by X-ray under Code 5003 and 38 C.F.R. §  4.59 
would be available.  See Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991), VAOPGCPREC 9-98 (Aug. 14, 1998).

No left great toe symptomatology such as painful motion has 
been shown prior to December 21, 1998, and therefore, the 
veteran is not entitled to a compensable rating prior to that 
date.  

But as there appears to be documented painful motion of the 
left great toe on VA examination on December 21, 1998, the 
veteran is entitled to an increased, 10 percent, rating as of 
this date and continuing up until November 8, 1999, the day 
before her existing 10 percent rating became effective.  The 
totality of the medical evidence warrants a finding that her 
disability was slight in degree during that period and, while 
there was no actual decrease in her range of motion, she is 
still entitled to the minimum compensable rating of 10 
percent under Code 5003, the holding in Lichtenfels, and the 
General Counsel precedent 9-98.

Subsequent to her left great toe surgery and convalescence, 
by March 1, 2000, the veteran had no residual symptomatology 
(including painful motion) attributable to the condition.  In 
a February 2000 letter, her private podiatrist stated that 
complete healing had occurred and that she could return to 
her full time duties.  In addition, it was noted during her 
January 2001 VA examination that her left great toe joint 
replacement surgery successfully relieved her left foot pain, 
and that her left great toe was currently asymptomatic.  The 
Board does note that extension of her left great toe was 
limited to 5 degrees.  However, in the absence of swelling, 
muscle spasm, or painful motion, she is not entitled to a 10 
percent rating under Diagnostic Code 5003.  Therefore, a 
compensable rating is not warranted after March 1, 2000.

2.  Osteophytes of the Right Patella with Pain on Motion

Review of the claims folder in the present case indicates the 
veteran's service-connected osteophytes of the right patella 
with pain on motion is also evaluated by analogy to Code 5003 
(Degenerative Arthritis).  

According to the relevant diagnostic codes that rate 
impairment resulting from limitation of flexion of the leg, 
evidence that flexion of the leg is limited to 60 degrees 
warrants the assignment of a noncompensable disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 
percent disability rating requires evidence of limitation of 
flexion to 45 degrees.  Id.  Evidence of limitation of 
flexion of the leg to 30 degrees is necessary for the grant 
of a 20 percent disability evaluation.  Id.  And evidence 
that flexion of the leg is limited to 15 degrees will result 
in the assignment of a 30 percent disability rating.  Id.

According to the Diagnostic Code that evaluates impairment 
resulting from limitation of extension of the leg, evidence 
that extension of the leg is limited to 5 degrees warrants 
the assignment of a noncompensable disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  A compensable 
disability evaluation of 10 percent requires evidence of 
limitation of extension of the leg to 10 degrees.  Id.  
Evidence of limitation of extension of the leg to 15 degrees 
warrants the grant of a 20 percent disability rating.  Id.  
Evidence of limitation of extension of the leg to 30 degrees 
will result in the assignment of a 40 percent disability 
rating.  Id.  And evidence of limitation of extension of the 
leg to 45 degrees warrants the grant of a 50 percent 
disability evaluation.  Id.

VA considers normal range of motion in the knee to be from 0 
degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II.  The Board observes that 
the veteran's right knee range of motion is not limited by 
her service-connected disability at issue.  But since her 
full range of motion is inhibited by pain, causing resulting 
functional impairment, the RO assigned a compensable rating 
under Diagnostic Code 5003.  See, too, Lichtenfels, 
VAOPGCPREC 9-98, supra.  However, a higher rating under 
either Diagnostic Code 5260 or 5261 is not warranted as she 
has not shown any limitation of motion - much less to a 
compensable degree.  In his July 2003 addendum to the report 
of his June 2003 VA orthopedic examination, the evaluating VA 
physician indicated the veteran has "no loss of motion" in 
her right knee.  He went on to explain that, although her 
flexion was limited to 110 degrees, this was because of her 
obesity since this was the point (angle) where her calf met 
her thigh.  Moreover, since she has normal range of motion in 
this knee - given her circumstances, she obviously cannot 
receive separate ratings for limitation of extension and 
limitation of flexion.  See VAOGCPREC 9-2004 (Sept. 17, 
2004).

In addition, regulations recognize that a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  These provisions are 
qualified by specific rating criteria applicable to the case 
at hand.  The provisions of Diagnostic Codes 5260 and 5261 
clearly contemplate limitation of motion of the knee.  
Application of the precepts enunciated in DeLuca v. Brown, 8 
Vet. App. 202 (1995), requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 38 
C.F.R. § 4.59 (2004).

Here, though, the medical evidence received during the 
current appeal indicates the veteran's right knee disability, 
although subjectively manifested by complaints of pain, does 
not have any objective clinical indication of associated 
limitation of motion, tenderness, discoloration, or effusion.  
In addition, there is no evidence of incoordination, 
premature/excess fatigability, weakened movement or any 
disability due to pain or flare-ups.  DeLuca, 8 Vet. App at 
204-07.  The June 2003 VA examiner specifically indicated as 
much in his July 2003 addendum.

Thus, based on the absence of objective findings of a right 
knee disability causing associated functional impairment, the 
Board concludes that the currently assigned 10 percent rating 
for the service-connected osteophytes of the right patella 
with pain on motion is appropriate.  And since the veteran's 
condition has not been more disabled than is represented by 
the 10 percent rating at any time since filing her claim, she 
also cannot receive a "staged" rating under Fenderson.  

For these reasons, the preponderance of the evidence is 
against the claim, so the benefit-of-the-doubt doctrine does 
not apply.  38 C.F.R. § 4.3; see also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1991).



B.  Skin Disorder 

Pursuant to Supreme Court and Federal Circuit precedent, when 
a new statute is enacted or a new regulation is issued while 
a claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, 
VA ordinarily must apply the new provision.  See VAOPGCPREC 
7- 2003 (Nov. 19, 2003).  See, too, 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000) (revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date).  The former criteria, 
on the other hand, if more favorable, may be applied without 
any such limitations.

Under the regulations in effect as of August 30, 2002, 
dermatophytosis (DC 7813) is either to be rated as 
disfigurement of the head, face, or neck, as scars, or as 
dermatitis (DC 7806), depending upon the predominant 
disability.  67 Fed. Reg. 49, 590 - 49, 599 (July 31, 2002), 
effective August 30, 2002.  

Under these criteria, where less than 5 percent of the entire 
body or exposed body areas are affected, and no more than 
topical therapy is required during the past 12-month period, 
a 0 percent (i.e., noncompensable) rating is assigned.  Id.  
In order for a compensable rating to be assigned, the 
evidence must show that at least 5 percent, but less than 20 
percent, of the entire body or the exposed areas are 
affected, or it must show that intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  In those cases, a 10 percent 
rating is assigned. Where 20 to 40 percent of the entire body 
or exposed areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
rating is assigned.  When more than 40 percent of the entire 
body or exposed areas are affected or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period; a 60 percent rating is assigned.  38 C.F.R. § 4.118 
(2004).  

Under the regulations in effect prior to August 30, 2002, the 
rating criteria under the provisions of DC 7806 referred to 
ulceration, exfoliation or crusting and the extent thereof, 
pruritus, systemic or nervous manifestations, lesions and the 
extent thereof, and the appearance of the disorder on exposed 
skin, especially if it was disfiguring.

With slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, a noncompensable rating 
was assigned under 38 C.F.R. § 4.118, DC 7806 (2002).

For a compensable rating to be assigned, the evidence needed 
to show eczema with exfoliation, exudation or itching, 
involving an exposed surface or extensive area.  Then, a 10 
percent disability rating was assignable.  If the exudation 
or itching was constant and there were extensive lesions or 
marked disfigurement, a 30 percent disability rating was 
assigned.  To warrant a 50 percent rating, ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestation or exceptional repugnance needed to be shown.  
38 C.F.R. § 4.118, DC 7806 (2002).  

The Board notes that the first objective manifestations of a 
skin disorder were shown on VA examination on January 10, 
2001.  Scarring has never been shown.  Therefore, the veteran 
is not entitled to a compensable rating prior to that date 
under the rating criteria in effect at that time.  During 
that VA examination, she was found to have a few linear 
urticarial lesions involving her neck and positive 
dermatographism.  As ulceration, exfoliation or crusting, 
pruritus, or systemic or nervous manifestations, have not 
been shown, she is not entitled to a rating higher than 10 
percent under the "old" Diagnostic Codes.  In addition, she 
is not entitled to a rating higher than 10 percent under the 
"new" Diagnostic Codes, either, as she has not demonstrated 
that her skin disorder affects 20 to 40 percent of her entire 
body or exposed areas, or that she requires systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, meaning the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.


ORDER

A 10 percent rating is granted for the degenerative arthritis 
affecting the veteran's left great toe from December 21, 
1998, to November 8, 1999, subject to the laws and 
regulations governing the payment of VA compensation.

The claim for a higher initial rating for the osteophytes of 
the right patella with pain on motion is denied.  

The claim for a higher rating for the skin disorder also is 
denied.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
See, too, 38 U.S.C.A. § 5103A(d).

The VA examinations of record are inadequate to determine the 
extent of the chondromalacia affecting the veteran's right 
patella.  So she should be provided another examination to 
obtain this critical information.  



Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran and ask if there 
are any additional treatment records (not 
already on file) that need to be obtained 
concerning her right knee disability.  If 
so, ask that she identify these 
additional records so they may be 
obtained and obtain them.

2.  Upon completion of the above 
development, schedule the veteran for a 
VA orthopedic examination to determine 
the extent of disability now present 
affecting her right knee - but 
especially that attributable to the 
chondromalacia, the only remaining 
condition at issue.  The claims folder 
must be made available to the examiner 
for review before the examination, 
including a copy of this remand, and the 
examiner should note that the file has 
been reviewed.  The examiner should note 
whether there is any subluxation or 
lateral instability of the right knee 
and, if so, whether the impairment would 
be considered slight, moderate, or 
severe.

3.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
it continues to be denied, send the 
veteran and her representative a 
supplemental statement of the case and 
give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



